Title: To John Adams from Alexander Johnson, 3 April 1790
From: Johnson, Alexander
To: Adams, John



Sir,
Portland St. London April 3rd 1790

In an extensive application upon a Subject interesting to all Nations I feel a degree of Confidence in addressing Your Excellency, encouraged by the Liberality of the Sentiments displaye’d in Your Missions to the Negociations in the European Continent & by this Information probably acquired abroad of the Utility of the Matter. I take the Liberty of laying before you.  It is the discovery of a practice (not medical) of restoring Life to Person in whom the Vital Powers appear suspende’d, from natural or accidental Causes.
This discovery made in Holland, freely disclosed, recommended and protected by the Regents of the Country, soon flourished to the Degree, of spreading its Effects thro’ most parts of Europe; France in particular has taken a remarkable share in its promulgation.  It will produce most salutary Effects in all Countries & Climates where it is freely taught & preserved unshackled from Monopoly & the Injury of private Interest.
Having for Years been a Volunteer in the Dissemination of its Knowledge & Extension of its Practice to various Countries, I could not leave the North American States excepted from my plan, and about five Years ago, by the Intervention of my worthy Friend Doctor Henry Moyes, two Institutions were formed at Boston and Philadelphia, but as we are not informed of the Extent of their Success, & that one Society is not equal to the Management of Business for a Whole Province, I still continue my Representations and Exhortations to Magistrates and Persons in Power, to take the Matter into serious Consideration, and in Consequence of its Value, to grant it their Patronage, as done in Holland to render it most assuredly beneficial to the Community.
It is with this view, Sir, that I make bold to request, Your Excellency’s Protection for it, well assure’d of the Consequence it will acquire by such Recommendation, and the Attention that will be paid to it by the Magistrates thro’out the united States, from so eminent and liberal an Example.
The Cause I plead, being of Moment to Individuals as well as to Communities and of promising Utility in a Rising Empire, I trust to its Merits for an Apology to this Address, prompted by no other Motive, than the Hope of Success in the Adoption of a practice, that will annually save to every State that fosters it some hundred Subjects now lost from the Effects of Accidents, natural or violent, for which the common practice of Medecine offers no Remedy.
It is with all due Deference and Respect, that I have the / Honor to profess myself, / Sir, / Your Excellency’s most obedient / and very humble Servant,
Alexr Johnson—MD